UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 08-6565



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


RODRICKUS ANTONIO JAMISON,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:05-cv-00025-jlk-mfu)


Submitted:     August 14, 2008                 Decided:   August 20, 2008


Before MICHAEL, Circuit Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodrickus Antonio Jamison, Appellant Pro Se.        Ronald Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Rodrickus Antonio Jamison appeals the district court’s

order denying his 18 U.S.C. § 3582 motion .   We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court. United Stats v. Jamison,

No. 4:05-cr-00025-jlk-mfu (W.D. Va. Apr. 1, 2008).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                                2